DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 24 February 2020, where:
Claims 1-20 are pending.
Claims 1-20 are rejected.
Information Disclosure Statement
3.	An information disclosure statement was submitted on 24 February 2020. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner considered the information disclosure statement.
Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference “107” of Figure 1 is not found in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, and thus, is a process, which is one of the four statutory categories of patentable subject matter. 35 USC § 101. However, claim 1 further recites identifying a plurality of aspects of the training dataset, . . . . This limitation recites a “mental process,” which includes, for example, observations, evaluations, judgments, and opinions. MPEP § 2106.04(a)(2) subsection III.A. The claim additionally recites limitations of measuring, for each of the plurality of aspects, an amount of variance of the aspect within the training dataset; creating additional data to be incorporated into the training dataset, . . . ; and incorporating the additional data into the training dataset, each of which is a limitation which falls within a “mathematical process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claim 1 recites an abstract idea. 
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements recited in claim 1 are a) receiving a training dataset to be utilized for training a deep-learning model, and b) limitations specifying that the plurality of aspects corresponds to one of a plurality of categories of operations that can be performed on the training dataset, and limitations specifying that the nature of the additional data comprise data generated for each of the aspects having a variance less than a predetermined amount. The element of “receiving” is an insignificant extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). Further, elements of further specifying the “plurality of aspects,” and the “additional data,” are field-of-use limitations that are “generally linking the use of a judicial exception to a particular technological environment or field of use,” MPEP § 2106.04(d) that cannot integrate the judicial exception in to a practical application. Also, such language merely recites more details or specifics of the abstract idea by of the “plurality of aspects” and the “additional data” of claim 1, and accordingly, are merely more specific to the abstract idea. Still also, the claim recites elements further specifying an intended result of “the data generated for an aspect results in the corresponding aspect having an amount of variance at least equal to the predetermined amount,” which merely recites more details or specifics of the intended result of the abstract idea. Therefore, claim 1 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, linking the abstract idea to a field of use (i.e. specifying a training dataset to be utilized “for training a deep-learning model,” specifying the “plurality of aspects” to correspond to “one of a plurality of operations that can be performed on the training dataset”) and an intended result (that is, “data generated . . . having an amount of variance at least equal to the predetermined amount”) does not provide an inventive concept nor significantly more than an abstract idea. MPEP § 2106.05(h). Therefore, claim 1 is subject-matter ineligible.
Claim 2 is dependent on claim 1, and further recites “receiving . . . a task to be performed by the deep-learning model,” which is an insignificant extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). Further, generally linking the abstract idea to a field of use (i.e. specifying the intended use of the task to the deep-learning model) does not provide an inventive concept MPEP § 2106.05(h). The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claim 10 is dependent on claim 1, and merely recites more details or specifics of the abstract idea in that “the training dataset comprises textual data,” and thus, does not provide significantly more than an abstract idea, and is subject-matter ineligible. 
Claim 11 recites an apparatus, and thus, is an article of manufacture, which is one of the four statutory categories of patentable subject matter. 35 USC § 101. However, claim 11 further recites to identify a plurality of aspects of the training dataset, . . . . This limitation recites a “mental process,” which includes, for example, observations, evaluations, judgments, and opinions. MPEP § 2106.04(a)(2) subsection III.A. The claim additionally recites limitations of to measure, for each of the plurality of aspects, an amount of variance of the aspect within the training dataset; creating additional data to be incorporated into the training dataset, . . . ; and to incorporate the additional data into the training dataset, each of which is a limitation which falls within a “mathematical process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claim 11 recites an abstract idea. 
The abstract idea of claim 11 is not integrated into a practical application, because the only other additional elements recited in claim 1 are a) at least one processor, b) a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code, c) to receive a training dataset to be utilized for training a deep-learning model, and d) limitations specifying that the plurality of aspects corresponds to one of a plurality of categories of operations that can be performed on the training dataset, and limitations specifying that the nature of the additional data comprise data generated for each of the aspects having a variance less than a predetermined amount. The element of applying instructions (that is, ”computer readable program code”) to execute the abstract idea on generic computer components (that is, “at least one processor” and “a computer readable storage medium”) do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Also, the element of “to receive” is an insignificant extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). Further, elements of further specifying the “plurality of aspects,” and the “additional data,” are field-of-use limitations that are “generally linking the use of a judicial exception to a particular technological environment or field of use,” MPEP § 2106.04(d) that cannot integrate the judicial exception in to a practical application. Also, such language merely recites more details or specifics of the abstract idea by of the “plurality of aspects” and the “additional data” of claim 11, and accordingly, are merely more specific to the abstract idea. Still also, the claim recites elements further specifying an intended result of “the data generated for an aspect results in the corresponding aspect having an amount of variance at least equal to the predetermined amount,” which merely recites more details or specifics of the intended result of the abstract idea. Therefore, claim 11 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also, linking the abstract idea to a field of use (i.e. specifying a training dataset to be utilized “for training a deep-learning model,” specifying the “plurality of aspects” to correspond to “one of a plurality of operations that can be performed on the training dataset”) and an intended result (that is, “data generated . . . having an amount of variance at least equal to the predetermined amount”) does not provide an inventive concept nor significantly more than an abstract idea. MPEP § 2106.05(h). Therefore, claim 11 is subject-matter ineligible.
Claim 12 recites a computer program product, and thus, is an article of manufacture, which is one of the four statutory categories of patentable subject matter. 35 USC § 101. However, claim 12 further recites to identify a plurality of aspects of the training dataset, . . . . This limitation recites a “mental process,” which includes, for example, observations, evaluations, judgments, and opinions. MPEP § 2106.04(a)(2) subsection III.A. The claim additionally recites limitations of to measure, for each of the plurality of aspects, an amount of variance of the aspect within the training dataset; creating additional data to be incorporated into the training dataset, . . . ; and to incorporate the additional data into the training dataset, each of which is a limitation which falls within a “mathematical process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claim 12 recites an abstract idea. 
The abstract idea of claim 12 is not integrated into a practical application, because the only other additional elements recited in claim 1 are a) a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor, the computer readable program code, b) to receive a training dataset to be utilized for training a deep-learning model, and c) limitations specifying that the plurality of aspects corresponds to one of a plurality of categories of operations that can be performed on the training dataset, and limitations specifying that the nature of the additional data comprise data generated for each of the aspects having a variance less than a predetermined amount. The element of applying instructions (that is, ”computer readable program code”) to execute the abstract idea on generic computer components (that is, “a computer readable storage medium”) do not represent a practical application of the abstract idea. MPEP § 2106.04(d). Also, the element of “to receive” is an insignificant extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). Further, elements of further specifying the “plurality of aspects,” and the “additional data,” are field-of-use limitations that are “generally linking the use of a judicial exception to a particular technological environment or field of use,” MPEP § 2106.04(d) that cannot integrate the judicial exception in to a practical application. Also, such language merely recites more details or specifics of the abstract idea by of the “plurality of aspects” and the “additional data” of claim 12, and accordingly, are merely more specific to the abstract idea. Still also, the claim recites elements further specifying an intended result of “the data generated for an aspect results in the corresponding aspect having an amount of variance at least equal to the predetermined amount,” which merely recites more details or specifics of the intended result of the abstract idea. Therefore, claim 12 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also, linking the abstract idea to a field of use (i.e. specifying a training dataset to be utilized “for training a deep-learning model,” specifying the “plurality of aspects” to correspond to “one of a plurality of operations that can be performed on the training dataset”) and an intended result (that is, “data generated . . . having an amount of variance at least equal to the predetermined amount”) does not provide an inventive concept nor significantly more than an abstract idea. MPEP § 2106.05(h). Therefore, claim 12 is subject-matter ineligible.
Claims 3 and 13 are dependent on claims 1 and 12, respectively, and further recite “the creating additional data comprises creating additional aspect data . . . measured as having a variance less than the predetermined amount and combining the additional aspect data into the additional data,” in which each of the “creating additional aspect data” and “combining the additional aspect data” each fall within a “mathematical process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, the claims recite an abstract idea. Also, the abstract of the claims are not integrated into a practical application because the only other additional elements recited in claims 3 and 13 are “creating additional aspect data for each of the aspects measured as having a variance less than the predetermined amount” which further generally links the abstract idea to a field of use (i.e. specifying the intended use of the “additional aspect data” measured as having a variance less than the predetermined amount) does not provide an inventive concept, MPEP § 2106.05(h), and which further merely recites more details or specifics of the abstract idea. The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 4 and 14 are dependent on claims 1 and 12, respectively, and further recite an intended use where “data within the training dataset corresponding to an aspect having a variance at least equal to the predetermined amount are not modified,” and which further merely recites more details or specifics of the abstract idea. The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 5 and 15 are dependent on claims 1 and 12, respectively, and further recite “evaluating results returned from the deep-learning model. . . ,” where “evaluating . . . to determine” falls within a “mental process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claims 5 and 15 recite abstract ideas.
The abstract ideas of claims 5 and 15 are not integrated into a practical application because the only other additional elements recited in claims 5 and 15 are a) “testing . . . using the training dataset,” and b) “to determine robustness of the deep learning model,” The element of “using” the training dataset in the context of testing are mere instructions “to apply an exception.” MPEP § 2106.05(f). The element of “to determine robustness” is merely an intended use of the “evaluating,” and accordingly, merely recites more details or specifics of the intended result of the abstract idea. Therefore, claims 5 and 15 are directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Linking the abstract idea to a field of use (i.e. specifying a training dataset to be utilized “testing the deep-learning model” specifying the “the additional data” to correspond to “the training dataset” and an intended use (that is, “evaluating results . . . to determine robustness of the deep learning model”) does not provide an inventive concept nor significantly more than an abstract idea. MPEP § 2106.05(h). Therefore, claims 5 and 15 are subject-matter ineligible.
Claims 6 and 16 are dependent on claims 5 and 15, respectively, and further recite that the evaluating comprises “defining multiple objectives for the deep-learning model” and “evaluating the results against each of the multiple objectives,” which fall within a “mental process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claims 6 and 16 recite abstract ideas. Moreover, such elements merely recites more details or specifics of the abstract idea. The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 8 and 18 are dependent on claims 7 and 17, respectively, recites “providing an explanation describing factors of the deep-learning model . . .” falls within a “mental process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claims 8 and 18 recite abstract ideas. The claims also recite “. . . that result in the determined robustness of the deep-learning model,” which is merely further recites more details or specifics of the abstract idea. The claims therefore do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claims 9 and 19 are dependent on claims 1 and 12, respectively, further recite “the creating additional data comprises augmenting the training data with respect to each of the aspects having a variance less than a predetermined amount” and also “the incorporating comprises replacing data corresponding to the aspects having a variance less than a predetermined amount with the augmented training data,” which merely recite more details or specifics of the abstract idea pertaining to “creating additional data . . . [by] augmenting the training data,” and that “incorporating” is “replacing data,” and thus, do not provide significantly more than an abstract idea, and are subject-matter ineligible.
Claim 20 recites a method, and thus, is a process, which is one of the four statutory categories of patentable subject matter. 35 USC § 101. However, claim 1 further recites identifying dimensions of the dataset, . . . , and identifying . . . non-variable dimensions. These limitation recites a “mental process,” which includes, for example, observations, evaluations, judgments, and opinions. MPEP § 2106.04(a)(2) subsection III.A. The claim additionally recites limitations of measuring, utilizing at least one heuristic, variability in each of the dimensions across the dataset, and augmenting the data set for each non-variable dimension . . . . , each of which is a limitation which falls within a “mathematical process” grouping of abstract ideas. MPEP § 2106.04(a)(2) subsection I. Thus, claim 20 recites an abstract idea.
The abstract idea of claim 20 is not integrated into a practical application, because the only other additional elements recited in claim 20 are a) receiving (i) a dataset used with a machine-learning model and (ii) a purpose of the machine-learning model, and b) limitations specifying that the each of the dimensions corresponds to a feature of the dataset, and limitations specifying that the nature of the predetermined amount for each of the dimensions is based upon the purpose of the machine-learning model, and the purpose requiring less variability for at least a subset of the dimensions than for another subset of the dimensions, and where after augmentation, [the non-variable dimension] has a variability at least equal to the predetermined amount across the dataset. The element of “receiving” is an insignificant extra solution activity incidental to the primary process that is merely a nominal or tangential addition to the claim. MPEP § 2106.05(g). Further, elements of further specifying the “dimensions,” and the “non-variable dimensions,” are field-of-use limitations that are “generally linking the use of a judicial exception to a particular technological environment or field of use,” MPEP § 2106.04(d) that cannot integrate the judicial exception in to a practical application. Also, such language merely recites more details or specifics of the abstract idea by of the “variability less than a predetermined amount” and the “additional data” of claim 20, and accordingly, are merely more specific to the abstract idea. Still also, the claim recites elements further specifying an intended result of “the predetermined amount for each of the dimensions is based upon the purpose of the machine-learning model, the purpose requiring less variability for at least a subset of the dimensions than for another subset of the dimensions,” which merely recites more details or specifics of the intended use of the abstract idea. Still further, the element of “where after augmentation, [the non-variable dimension] has a variability at least equal to the predetermined amount across the dataset” is an intended result of the abstract idea. Therefore, claim 20 is directed to the abstract idea.
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally, linking the abstract idea to a field of use (i.e. specifying a dataset to be used “with a machine-learning model,” and specifying the “dimensions” correspond to “a feature of the dataset”) and an intended result (that is, “augmenting the dataset . . . such that the non-variable dimension, after augmentation, has a variability at least equal to the predetermined amount”) does not provide an inventive concept nor significantly more than an abstract idea. MPEP § 2106.05(h). Therefore, claim 20 is subject-matter ineligible.
Claim Rejections - 35 U.S.C. § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claim 20 is rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Published Application 20200065992 to Sung et al. [hereinafter Sung].
Regarding claim 20, Sung teaches [a] method (Sung, Abstract), comprising:
receiving (i) a dataset used with a machine-learning model (Sung ¶ 0054 teaches [an] input layer 110 receives an input to perform training or recognition (that is, “receives an input” is receiving (i) a dataset used with a machine-learning model)) and (ii) a purpose of the machine-learning model (Sung ¶ 0064 teaches Although the input data 201 is an image as shown in FIG. 2, other types of input data are possible. For example, the input data 201 may be a speech input (that is, the input data type is (ii) a purpose of the machine-learning model));
identifying dimensions of the dataset, wherein each of the dimensions corresponds to a feature of the dataset (Sung ¶ 0067 teaches [t]he type of the object is a class of the object, for example, a human, an animal or an inanimate object (that is, identifying dimensions of the dataset)
[Examiner notes that the application recites that the “system prepares the training data by identifying different classes (also referred to as aspects or dimensions) included in the training dataset.” (Specification ¶ 0039); accordingly, the BRI of the element dimensions of the dataset covers the “type of the object” or “class of the object” of Sung]; also the application recites that “An aspect of the training dataset is a dimension or feature of the training dataset. (Specification ¶ 0024); accordingly, a dimension is synonymous to feature such that the BRI of a feature of the dataset covers the “type of the object” of Sung]);
measuring, utilizing at least one heuristic (Sung ¶ 0138 teaches because a data augmentation is based on a probability table, the data augmentation may be a stochastic scheme (that is, “stochastic scheme” is utilizing at least one heuristic)), variability in each of the dimensions across the dataset (Sung ¶ 0104 teaches when a brightness change is selected as an augmentation process based on the first probability table 751 in operation 721, a parameter used for the augmentation process is information associated with the brightness change. The second probability table 752 defines a probability that a degree (for example, a parameter) to which a brightness is changed is selected (that is, “a degree to which a brightness changed is selected” is measuring . . . variability in each of the dimensions across the dataset));
identifying, from the dimensions, non-variable dimensions comprising dimensions having variability less than a predetermined amount (Sung ¶ 0105 teaches [a] parameter includes, for example, a scale associated with resizing. The parameter includes, for example, a tile size associated with blurring, deblurring and CLARE. A parameter for a Gaussian blurring process is a numerical value associated with a smoothing degree and a size of a filter. However, the above-described examples are merely examples to facilitate understanding of the parameter, and other examples are possible. For a portion of augmentation processes (for example, flipping), a parameter may be absent (that is, upon “a parameter may be absent” is identifying . . . non-variable dimensions comprising dimensions having variability less than a predetermined amount)), wherein the predetermined amount for each of the dimensions is based upon the purpose of the machine-learning model, the purpose requiring less variability for at least a subset of the dimensions than for another subset of the dimensions (Sung ¶ 0107 teaches the recognition model training apparatus analyzes a characteristic of input data. When the input data is an image (that is, the purpose of the machine-learning model), the characteristic of the input data is estimated from image information. For example, input images are classified into bright images (that is, at least a subset of dimensions) and dark images (that is, another subset of the dimensions) based on brightness of pixels (that is, image recognition for bright images is requiring less variability for at least a subset for dimensions). A bright image is an image having a brightness statistical value of pixels greater than a threshold brightness (that is, “a threshold brightness” is the predetermined amount for each of the dimensions is based upon the purpose of the machine-learning model), and has a high brightness characteristic. The bright image is, for example, an image captured in daylight. A dark image is an image having a brightness statistical value of pixels less than or equal to the threshold brightness, and has a low brightness characteristic (that is, as between “bright images” and “dark images,” the purpose requiring less variability for at least a subset of the dimensions than for another subset of the dimensions)); and
augmenting the dataset for each non-variable dimension (Sung ¶ 0139 teaches [a]ugmented data includes additional information of original input data, and thus it is possible to have an effect of enhancing a performance of training and inference of a deep learning model) such that the non-variable dimension, after augmentation, has a variability at least equal to the predetermined amount across the dataset (Sung ¶ 0109 teaches the recognition model training apparatus analyzes the characteristic of the input data (that is, by utilizing a heuristic) and selects the probability table 851 with a ratio optimized for the analyzed characteristic (that is, “a ratio optimized” is such that the non-variable dimension, after augmentation, has a variability at least equal to the predetermined amount across the dataset); see also Sung ¶ 0104, which teaches when a brightness change is selected as an augmentation process based on the first probability table 751 in operation 721, a parameter used for the augmentation process is information associated with the brightness change).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
12.	Claims 1-6, 8-16, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200065992 to Sung et al. [hereinafter Sung] in view of US Published Application 20200410225 to Goel et al. [hereinafter Goel].
Regarding claims 1, 11, and 12, Sung teaches [a] method (Sung, Abstract) of claim 1, an apparatus (Sung ¶ 0009) of claim 11, and a computer program product (Sung ¶ 0144) of claim 12, comprising:
receiving a training dataset to be utilized for training a deep-learning model (Sung ¶ 0054 teaches [an] input layer 110 receives an input to perform training or recognition (that is, “receives an input” is receiving a training dataset to be utilized for training); Sung ¶ 129 teaches a probability-based augmentation process is used to effectively grow a deep learning model (that is, a deep learning model));
identifying a plurality of aspects of the training dataset (Sung ¶ 0066 teaches the recognition model training apparatus trains the recognition model 220 based on the original input image. Thus, the recognition model training apparatus trains the recognition model 220 so that a feature of data that is not augmented and a feature of the augmented data are reflected), wherein each of the plurality of aspects corresponds to one of a plurality of categories of operations (Sung ¶ 0068 teaches For example, when the input data 201 is an image (that is, “image” is an example of an “aspect,” where each of the plurality of aspects corresponds to one of a plurality of categories of operations), the augmentation process includes image processing, for example, blurring, deblurring, flipping, brightness enhancing, contrast limited adaptive histogram equalization (CLARE), resizing, image domain translation based on a generative adversarial network (GAN), contrast enhancing, low-frequency filtering, or high-frequency filtering (that is, these are categories of image processing, where a plurality of categories of operations in which “image” is the aspect in which each of the plurality of aspects corresponds to one of a plurality of categories of operations)
[Examiner notes the term “aspect” is defined where “[a]n aspect of the training dataset is a dimension or feature of the training dataset. Each aspect can be categorized within one of a plurality of categories. These categories then correspond to different operations that can be performed on the training dataset to result in augmented data. For example, within images, operation categories may include geometric operations (e.g., mirror, flip, rotate, shear, shift, etc.), frequency operations (e.g., equalize, sharpen, blur, contrast, etc.), color operations (e.g., posterize, colorize, invert, etc.), size operations (e.g., cutout, expand, crop, zoom, etc.), and the like.” (Specification ¶ 0024)])
that can be performed on the training dataset (Sung ¶ 0071 teaches a recognition model training apparatus selects an augmentation process based on a probability table in response to an acquisition of input data. For example, the recognition model training apparatus stochastically selects an augmentation process that is to be applied to the acquired input data (that is, categories of operations that can be performed on the training dataset);
measuring, for each of the plurality of aspects, an amount . . . the aspect within the training dataset (Sung ¶ 0078 & Fig. 8 teaches data recognition apparatus that analyzes a characteristic of the input data (Examiner annotations in text boxes):

    PNG
    media_image1.png
    487
    1007
    media_image1.png
    Greyscale

Sung ¶ 0018 teaches analyzing a characteristic of the input data; and selecting the probability table from probability tables, in response to the probability table corresponding to the analyzed characteristic);
creating additional data to be incorporated into the training dataset (Sung ¶ 0016 teaches acquiring new augmented data (that is, to “augment” is creating additional data) by augmenting the input data based on the selected new augmentation process;
[Examiner notes that the application recites “[c]reation of the additional data includes augmenting the data with respect to the identified aspect. Generally, augmenting the data occurs for each aspect individually which allows for greater diversity in the training dataset when all the augmented data is collated.” (Specification ¶ 0032). Accordingly, creating additional data has a BRI that covers “augmenting data” of Sung, where the “augmenting” functions to incorporate the additional data of augmenting into the trained dataset]), . . .; and
incorporating the additional data into the training dataset (Sung ¶ 0016 teaches retraining the recognition model based on the new augmented data (that is, by “retraining” the model occurs by incorporating the additional data into the training dataset)).
Though Sung teaches deep model training apparatus stochastically selects (that is, “stochastically” having a random probability distribution that may be analyzed statistically), based on an augmentation process; Sung, however, does not explicitly teach an “amount of variance” in that -
* * *
. . . , wherein the additional data comprise data generated for each of the aspects having a variance less than a predetermined amount, wherein the data generated for an aspect results in the corresponding aspect having an amount of variance at least equal to the predetermined amount; and
* * *
But Goel teaches -
* * *
. . . , wherein the additional data comprise data generated for each of the aspects having a variance less than a predetermined amount (Goel ¶ 0075 above , a low variance region is a region where multiple instances of the region ( e.g. , regions classified with a same bounding box ) in input data ( e.g., image data , a batch of image data , an input space) are compared, a variance metric associated with the multiple instances of the region is below a threshold (that is, determining high/low variance is having a variance less than a predetermined amount)), wherein the data generated for an aspect results in the corresponding aspect having an amount of variance at least equal to the predetermined amount (Examiner notes that this element is directed to an intended variance result of the “data generated,” and accordingly, is not afforded patentable weight]); and
* * *
Sung and Goel are from the same or similar field of endeavor. Sung teaches selecting an augmentation process from input data characteristics based on a probability table and augmenting the input image from the selected augmentation process. Goel teaches low variance detection training to distinguish between low and high variance regions from input data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sung pertaining to augmentation process selection based on input data characteristics with the variance detection training of Goel for applying stochastically selected augmentation processes to training data.
The motivation for doing so is to improve computer vision techniques and/or technologies by increasing the accuracy at which computer vision systems can determine the presence of high variance regions without requiring increases in training data and computer resources. (Goel ¶ 0025).
Examiner notes that the term "at least one processor" or “a computer readable storage medium” recited in Applicant's claims are interpreted to be well-known hardware structures. 
Regarding claim 2, the combination of Sung and Goel teaches all of the limitations of claim 1, as described in detail above.
Sung teaches -
comprising receiving, in addition to the training dataset, a task to be performed by the deep-learning model (Sung ¶ 0114 teaches when a given task is a training (that is, a task to be performed) of a deep learning model, the output 939 may be a cost of an objective function. (that is, “given” being “received,” such that receiving, in addition to the training dataset, a task to be performed by the deep-learning model)).
Regarding claims 3 and 13, Sung and Goel teaches all of the limitations of claims 1 and 12, respectively, as described above in detail.
Sung teaches -
wherein the creating additional data comprises creating additional aspect data for each of the aspects (Sung ¶ 0068 teaches the augmentation process is an operation of converting the input data 201 into arbitrary other data for training or recognition. . . . [T]he the augmentation process includes image processing (that is, “image processing” is additional aspect data), for example, blurring, deblurring, flipping, brightness enhancing, contrast limited adaptive histogram equalization (CLARE), resizing, image domain translation based on a generative adversarial network (GAN), contrast enhancing, low-frequency filtering, or high-frequency filtering (that is, these are each of the aspects, in which creating additional aspect data for each of the aspects)) . . . and combining the additional aspect data into the additional data (Sung ¶ 0016 teaches retraining the recognition model based on the new augmented data (that is, by “retraining” the model occurs by combining the additional aspect data into the additional data); see Sung ¶ 0069, which teaches recognition model 220 trained based on the augmented data exhibits a recognition performance that is not biased towards a predetermined characteristic).
Goel teaches -
creating additional aspect data . . . measured as having a variance less than the predetermined amount (Goel ¶ 0075 a low variance region is a region where multiple instances of the region (e.g., regions classified with a same bounding box ) in input data ( e.g., image data, a batch of image data, an input space) are compared, a variance metric associated with the multiple instances of the region is below a threshold (that is, determining high/low variance is measured as having a variance less than the predetermined amount)) . . . .
Sung and Goel are from the same or similar field of endeavor. Sung teaches selecting an augmentation process from input data characteristics based on a probability table and augmenting the input image from the selected augmentation process. Goel teaches low variance detection training to distinguish between low and high variance regions from input data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sung pertaining to augmentation process selection based on input data characteristics with the variance detection training of Goel for applying stochastically selected augmentation processes to training data.
The motivation for doing so is to improve computer vision techniques and/or technologies by increasing the accuracy at which computer vision systems can determine the presence of high variance regions without requiring increases in training data and computer resources. (Goel ¶ 0025).
Regarding claims 4 and 14, the combination of Sung and Goel teaches all of the limitations of claim 1 and 12, as described in detail above. 
wherein data within the training dataset corresponding to an aspect having a variance at least equal to the predetermined amount are not modified (Sung ¶ 0066 teaches In another example, in response to an augmentation process not being selected (that is, data within the training dataset . . . are not modified), the recognition model training apparatus trains the recognition model 220 based on the original input image).
Goel teaches -
data . . . corresponding to an aspect having a variance at least equal to the predetermined amount (Goel ¶ 0075 a low variance region is a region where multiple instances of the region (e.g., regions classified with a same bounding box ) in input data ( e.g., image data, a batch of image data, an input space) are compared, a variance metric associated with the multiple instances of the region is below a threshold (that is, determining high/low variance is data . . . corresponding to an aspect having a variance at least equal to the predetermined amount)) . . . .
Sung and Goel are from the same or similar field of endeavor. Sung teaches selecting an augmentation process from input data characteristics based on a probability table and augmenting the input image from the selected augmentation process. Goel teaches low variance detection training to distinguish between low and high variance regions from input data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sung pertaining to augmentation process selection based on input data characteristics with the variance detection training of Goel for applying stochastically selected augmentation processes to training data.
The motivation for doing so is to improve computer vision techniques and/or technologies by increasing the accuracy at which computer vision systems can determine the presence of high variance regions without requiring increases in training data and computer resources. (Goel ¶ 0025).
Regarding claims 5 and 15, the combination of Sung and Goel teaches all of the limitations of claims 1 and 12, respectively, as described in detail above. 
Sung teaches -
comprising testing the deep-learning model using the training dataset having the additional data and evaluating results returned from the deep-learning model to determine robustness of the deep-learning model (Sung ¶ 0116 teaches the recognition model training apparatus calculates a contribution score of each augmentation process based on the output 939 calculated from the augmented data, using the recognition model (that is, the “contribution score” is testing the deep-learning model using the training dataset having the additional data). The contribution score is a score calculated from the output 939, and indicates a degree to which a corresponding augmentation process contributes to an accuracy of a recognition (that is, evaluating results returned from the deep-learning model to determine robustness of the deep-learning model)).
Regarding claims 6 and 16, the combination of Sung and Goel teaches all of the limitations of claims 5 and 15, respectively, as described in detail above. 
Sung teaches -
wherein the evaluating comprises defining multiple objectives for the deep-learning model and evaluating the results against each of the multiple objectives (Sung ¶ 0061 teaches the recognition model training apparatus updates connection weights between nodes through error backpropagation learning (that is, “error backpropagation” is an objective); also, Sung ¶ 0116 teaches [t]he contribution score is a score calculated from the output 939, and indicates a degree to which a corresponding augmentation process contributes to an accuracy of a recognition. For example, when a loss between the output 939 and a label decreases (that is, an objective), a contribution score determined by the recognition model training apparatus increases. For example, when a given task is a training of a deep learning model, an increment in cost values calculated for each training may be a contribution score (that is, accordingly, defining multiple objectives for the deep-learning model and evaluating the results against each of the multiple objectives)).
Regarding claims 8 and 18, the combination of Sung and Goel teaches all of the limitations of claims 5 and 15, respectively, as described in detail above.
Sung teaches -
providing an explanation describing factors of the deep-learning model that result in the determined robustness of the deep-learning model (Sung ¶ 0116 teaches [t]he contribution score is a score calculated from the output 939, and indicates a degree to which a corresponding augmentation process contributes to an accuracy of a recognition. For example, when a loss between the output 939 and a label decreases, a contribution score determined by the recognition model training apparatus increases. For example, when a given task is a training of a deep learning model, an increment in cost values calculated for each training may be a contribution score; Sung ¶ 0118 teaches the recognition model training apparatus calculates contribution scores for each parameter of an individual augmentation process (that is, the “contribution score” relates to an augmentation process, and to parameters of individual augmentation processes, providing an explanation describing factors of the deep-learning model that result in the determined robustness of the deep-learning model)).
Regarding claims 9 and 19, the combination of Sung and Goel teaches all of the limitations of claims 1 and 12, respectively, as described in detail above.
Sung teaches -
wherein the creating additional data comprises augmenting the training data with respect to each of the aspects (Sung ¶ 0118 teaches the recognition model training apparatus calculates a contribution score of a parameter 982 of an augmentation process applied to augmented data, from the output 939 (that is, “parameter” are aspects, such that the creating additional data comprises augmenting the training data with respect to each of the aspects)) . . . and wherein the incorporating comprises replacing data . . . with the augmented training data (Sung ¶ 0100 teaches [w]hen a portion of the n pieces of augmented data is original input data, the recognition model training apparatus trains the recognition model based on the original input data (that is, for the “augmented data is original input data,” then the incorporating comprises replacing data . . . with the augmented training data)).
Goel teaches -
. . . to each of the aspects having a variance less than a predetermined amount . . . and wherein the incorporating comprises replacing data corresponding to the aspects having a variance less than a predetermined amount (Goel ¶ 0075 a low variance region is a region where multiple instances of the region (e.g., regions classified with a same bounding box ) in input data ( e.g., image data, a batch of image data, an input space) are compared, a variance metric associated with the multiple instances of the region is below a threshold (that is, determining high/low variance is data . . . corresponding to an aspect having a variance at least equal to the predetermined amount)) . . . .
Sung and Goel are from the same or similar field of endeavor. Sung teaches selecting an augmentation process from input data characteristics based on a probability table and augmenting the input image from the selected augmentation process. Goel teaches low variance detection training to distinguish between low and high variance regions from input data. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sung pertaining to augmentation process selection based on input data characteristics with the variance detection training of Goel for applying stochastically selected augmentation processes to training data.
The motivation for doing so is to improve computer vision techniques and/or technologies by increasing the accuracy at which computer vision systems can determine the presence of high variance regions without requiring increases in training data and computer resources. (Goel ¶ 0025).
Regarding claim 10, the combination of Sung and Goel teaches all of the limitations of claim 1, as described in detail above.
Sung teaches -
wherein the training dataset comprises textual data (Sung ¶ 0047 teaches speech recognition apparatus may acquire an augmented speech by applying an augmentation process to the input speech (that is, “augmentation to the input speech” is the training set comprises textual data), and recognize a word or words from the augmented speech based on a recognition model; also, Sung ¶ 0097 teaches a pair of a training input and a training output corresponding to the training input. For example, when a training input is an input image, a training output is a label (for example, a type of an object) indicated by the input image (that is, “label” is textual data)).
13.	Claims 7 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200065992 to Sung et al. [hereinafter Sung] in view of US Published Application 20200410225 to Goel et al. [hereinafter Goel] and US Published Application 20200175374 to Hestness et al. [hereinafter Hestness].
Regarding claims 7 and 17, the combination of Sung and Goel teaches all of the limitations of claims 5 and 15, respectively, as described in detail above.
Though Sung and Goel teach the features of training data augmentation using low/high variances of the training data, the combination of Sung and Goel, however, does not explicitly teach -
wherein the testing comprises utilizing a multi-genetic algorithm to generate test cases from the training data for the testing.
But Hestness teaches -
wherein the testing comprises utilizing a multi-genetic algorithm to generate test cases from the training data (Hestness ¶ 0123 teaches ¶ 0123 teaches [t]o beat the power-law as data set size increases, models would need to learn more concepts with successively less data. In other words, models must successively extract more marginal information from each additional training sample. This might be difficult without adjustments to the data set. Analysis of learning curves (that is, such “analysis” is testing) when using data handling techniques, such as data filtering/augmentation, fewshot learning, experience replay, and generative adversarial networks, would be beneficial (that is, “generative adversarial networks” is utilizing a multi-genetic algorithm to generate test cases from the training data)) for the testing (Examiner notes that to generate test cases from the training data is an intended use of the multi-genetic algorithm; also, Examiner points to the application, which recites “the system may use a multi-genetic algorithm based algorithm for generating the test cases. This type of algorithm, and other known algorithms, formulate perturb subroutines to generate new samples from the training dataset. The training dataset is then modified utilizing the subroutine until convergence” (Specification ¶ 0037); accordingly, the BRI of the term “multi-genetic algorithm” covers the generative adversarial network taught by Hestness1).
Sung, Goel, and Hestness are from the same or similar field of endeavor. Sung teaches selecting an augmentation process from input data characteristics based on a probability table and augmenting the input image from the selected augmentation process. Goel teaches low variance detection training to distinguish between low and high variance regions from input data. Hestness teaches augmenting training data using ResNet implementation in TensorPak. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify the combination of Sung and Goel pertaining to augmentation process selection based on input data characteristics including data variance detection training with the generative adversarial network based analysis of Hestness.
The motivation for doing so is to beat the power-law as data set size increases so as to avoid successively extracting more marginal information from each additional training sample. (Hestness ¶ 0123).
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
(US Published Application 20190354808 to Park et al.) teaches augmentation techniques to audiographic images that visually represent audio signals. In particular, the present disclosure provides a number of novel augmentation operations which can be performed directly upon the audio graphic image (e.g., as opposed to the raw audio data) to generate augmented training data that results in improved model performance.
(Antoniou et al., “Data Augmentation Generative Adversarial Networks (DAGAN),” arXiv (2018)) teaches design and train a generative model to do data augmentation. The model, based on image conditional Generative Adversarial Networks, takes data from a source domain and learns to take any data item and generalise it to generate other within-class data items. As this generative process does not depend on the classes themselves, it can be applied to novel unseen classes of data.
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 See generally Wang et al., “Generative Adversarial Networks: Introduction and Outlook,” IEEE (2017).